Citation Nr: 0609714	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-16 387A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to May 1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in June 2003, 
which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in order to comply with the duty to 
assist.  38 C.F.R. § 3.159.

The veteran asserts he suffers from PTSD due to combat 
experiences while on active duty in the Republic of Vietnam.  
The record contains various medical opinions which diagnose 
him with PTSD, symptoms of PTSD, or some elements of PTSD, 
based upon this account.

The veteran's service personnel records, to include his DD 
Form 214, confirm that he had active service in the Republic 
of Vietnam.  His military occupational specialty was that of 
a Teletypewriter Repairman.  Additionally, he was awarded the 
Army Commendation Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal with 60 Device.

The veteran submitted statements with his July 2003 notice of 
disagreement that illustrate purported combat experiences in 
Vietnam.  In addition, medical evidence of record includes 
varying reports of the veteran's purported combat 
experiences.  This evidence provides some dates within a two-
month time frame, and may be verifiable.  Specifically, the 
veteran reported that in September or October 1969 the HHC 
303rd Radio Research Battalion Saigon was attacked and he 
witnessed the wounding and death of a number of the members 
of his assigned unit.  He also noted that in March or April 
1970, he was a passenger on a Huey UH-1D which was hit by 
sniper fire and landed, was attacked by a VC soldier(s), and 
took off again quickly, being fire upon again.  Subsequent 
medical evidence lists the months of this stressor as April 
or May 1970.  

It does not appear that the RO tried to verify any of the 
veteran's purported stressors through official channels.  In 
light of the duty to assist, the Board concludes that an 
attempt should be made to verify these stressors through 
official channels.  Accordingly, a remand is necessary.

In addition, the Board notes that medical and stressor 
related evidence has been submitted since the issuance of the 
February 2004 SOC.  Consideration of this evidence by the RO 
has not been waived by the veteran.  As the claim is 
otherwise being remanded, the RO should consider this 
evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
veteran's stressors through official 
channels, to include possible referral 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC).

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his representative, if any, 
should be furnished a Supplemental 
Statement of the Case, and provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

